Title: To George Washington from Major General Steuben, 27 July 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


        
          [27 July 1779]
        
        Our present situation is nearly the same as it was at the opening of the campaign. The enemy are still superior in number, their troops better provided. They possess more means of executing their projects by the help of their vessels. They are masters of our coast and of the entrance of the North River.
        The capture of Stoney Point has given a great advantage to our side. It has not only encouraged our army, but the inhabitants of the country—It has shown the enemy that our generals know how to make dispositions and our officers and soldiers to execute them with intrepidity and precision. It has retarded the enemy’s operations for the campaign, but it has not intirely interrupted the persuit of their project.
        Let us now examine what may be the project of the enemy. The great preparations they have made to secure the two sides of the River to King’s ferry—The time, the labor and the expence they have employed to fortify this point—Can it have no other object than to burn and sack the coasts of Connecticut? Can they have fortified Stoney and Verplank’s point to terminate their conquests there for the campaign? Neither one nor the other appears probable.
        His project ought to be more extensive. Having fortified these two points, and leaving there a sufficient garrison, He is at liberty to transport the rest of his force wherever he thinks proper, and in case of a check these two points are a support to his troops and a port for his vessels.
        This being done, he will make incursions into the Country to engage us to follow him either by detachment or with our whole force, whilst three or four thousand men and the necessary vessels will be always ready, to attempt an enterprise against West Point. If we do not suffer ourselves to be tempted by his incursions to quit our present position, he will perhaps bring a body of 5 or 6000 men on the one or the other side of the River to make a diversion upon our flanks and will try to manœuvre us & oblige us to make retrograde movements,

to come at West Point, which appears to me however very difficult, particularly on this side of the River where the fort is.
        In short, whatsoever methods he makes use of, I am persuaded his operation tends only to render himself master of the post—and thereby of the River as far as Albany—If he has not this project he has none which is worth the expence of a campaign. On his success depends the fate of America—It follows then that we have no other object more important than to parry this blow. Let him burn what remains still to be burnt, and this campaign will augment his disgrace but not his success.
        West Point solidly fortified, provided with sufficient artillery, with ammunition and provisions, and with a garrison of two thousand men—ought not to determine us to carry our force beyond one day’s march of succouring it—I say more, our army ought to be destroyed, or taken before the enemy can make an attack upon West Point—Our position on the two sides of the River is advantageous for an army inferior in force. The enemy cannot easily turn us. It is favourable with regard to our supplies, by the help of water transportation. If this ground has any inconvenience, it is that one post cannot easily succour the other—Each brigade must defend itself—’Tis for this reason, not only The General Officers, but all the field officers, ought well to reconnoitre the ground, all the roads and paths that are accessible.
        The right wing which extends as far as Suffrans is in a very advantageous point. If nevertheless it were possible to place one or two brigades at some intermediate post between Suffrans and Fort Montgomery, the enemy would be obliged to keep more men and more vessels in the proximity of Stoney point; and though I am not of opinion to hazard a second attempt upon the same point, I would wish to make the enemy afraid of it—The more of their force we can keep at bay here, the less they can employ in operations elsewhere.
        Little posts of warning; along the River, on this side as far down as Newark and on the other from Croton River to Norwalk with relay horses, may serve to give us timely notice of the movements of the enemy, and advertise the Militia to take arms.
        The Hay harvest is almost over, which will enable the inhabitants to take arms in case of necessity. But in my judgment, neither Jersey nor Connecticut ought to count upon detachments from this army. Let us defend the North River—Let us maintain West Point, and the end of our campaign will be glorious.
        This is my opinion under our present circumstances. The arrival of a fleet of our allies upon the Coast would certainly change our plan of operations.
        
          Steuben
        
       